Name: Council Regulation (EEC) No 3857/86 of 16 December 1986 extending the provisional anti-dumping duty on imports of plain paper photocopiers originating in Japan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 12. 86 Official Journal of the European Communities No L 359/9 COUNCIL REGULATION (EEC) No 3857/86 of 16 December 1986 extending the provisional anti-dumping duty on imports of plain paper photo copiers originating in Japan THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2176/84 of 23 July 1984 on protection against dumped or subsi ­ dized imports from countries not members of the Euro ­ pean Economic Community ('), and in particular Article 1 1 thereof, Having regard to the proposal from the Commission , Whereas, by Regulation (EEC) No 2640/86 (2), the Commission imposed a provisional anti-dumping duty on imports of plain paper photocopiers originating in Japan, The examination of the facts has not yet been completed and the Commission has therefore informed the Japanese exporters concerned of its intention to propose an exten ­ sion of the period of validity of the provisional duty for a further period not exceeding two months. Exporters representing a significant percentage of the trade involved did not object, HAS ADOPTED THIS REGULATION : Article 1 The provisional anti-dumping duty on imports of plain paper photocopiers originating in Japan, imposed by Regulation (EEC) No 2640/86, is hereby extended for a period not exceeding two months. Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. Without prejudice to Article 11 of Regulation (EEC) No 2176/84 and to any other decision taken by the Council , it shall apply until the entry into force of an act of the Council adopting definitive measures, but not later than the end of a period of two months beginning on 27 December 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 December 1986 . For the Council The President G. HOWE (') OJ No L 201 , 30 . 7 . 1984, p . 1 . (2) OJ No L 239 , 26 . 8 . 1986, p . 5 .